IN THE UNITED STATES COURT OF APPEAL

                                    FOR THE FIFTH CIRCUIT



                                                 No. 01-20352



                                             CHARLES GARCIA,

                                                                Plaintiff-Appellant,

                                                    VERSUS

                                 FEDERAL EXPRESS CORPORATION,

                                                                Defendant-Appellee.


                        Appeal from the United States District Court
                               for the Southern District of Texas
                                       No. H-99-CV-3153
                                         February 15, 2002
Before SMITH and DeMOSS, Circuit Judges,           VII that he was terminated due to racial
  and DUPLANTIER, District Judge,*                 discrimination (42 U.S.C. §2000e-2(a)(1)) and
                                                   in retaliation for testifying against a superior as
                                                   part of an internal investigation of a fellow
PER CURIAM:**                                      employee’s claim of racial discrimination (42
                                                   U.S.C. §2000e-3(a)). Additionally he appeals
   Charles Garcia appeals the order granting       the grant by the district court of the motion by
Federal Express Corporation, his employer,         Federal Express for extension of the deadline
summary judgment on his claims under Title         for filing dispositive motions.

                                                             We have reviewed the briefs and applicable
        * District Judge of the Eastern District of       portions of the record. We see no reversible
Louisiana, sitting by designation.                        error; the judgment is AFFIRMED, primarily
                                                          for the reasons given by the magistrate judge1
         ** Pursuant to 5TH CIR. R. 47.5, the court
                                                          in her Memorandum Order entered on March
has determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                                                    1
                                                                   The parties consented to proceed before
                                                          a magistrate judge for all proceedings pursuant to
                                                          28 U.S.C. §636(c) and Fed. R. Civ. P. 73.
15, 2001.